           Case 1:20-cv-02256-JPC Document 13 Filed 10/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                            10/23/2020
                                                                       :
KAREEM NISBETT,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-2256 (JPC)
                  -v-                                                  :
                                                                       :      NOTICE OF
HEMPED NYC LLC and HEMPED NYC ON                                       :    REASSIGNMENT
ORCHARD LLC,                                                           :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

JOHN P. CRONAN, United States District Judge:

        On September 29, 2020 this case was reassigned to the undersigned. On October 5, 2020,

the Court issued a notice of reassignment, which directed the parties to appear for an Initial Pretrial

Conference (“IPTC”) before the Court on October 28, 2020 at 10:00 a.m. and ordered the parties

to submit a joint letter of no more than five pages by October 21, 2020. (Dkt. 12.) The parties did

not submit that joint letter by the deadline.

        Accordingly, it is hereby ORDERED that the IPTC, previously scheduled for October 28,

2020 at 10:00 a.m., is RESCHEDULED for November 4, 2020 at 12:00 p.m. The parties shall

have until October 28, 2020 to submit the joint letter detailed in the Court’s October 5, 2020 Order.

If this case has been settled or otherwise terminated, counsel are not required to submit such letter

or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of

termination is filed on the docket prior to the joint letter submission deadline, using the appropriate

ECF Filing Event.          See SDNY ECF Rules & Instructions §§ 13.17-13.19, available at

http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual Rules and

Practices, requests for extensions or adjournment may be made only by letter-motion filed on ECF

and must be received at least 48 hours before the deadline or scheduled appearance, absent
          Case 1:20-cv-02256-JPC Document 13 Filed 10/23/20 Page 2 of 2


compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given

by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 23, 2020                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
